Order insofar as it restores the case to the calendar unanimously affirmed, without costs of this appeal to any party. In view of the fact that we have affirmed that part of the order restoring the ease to the calendar, that portion of the order that deals with opening the default has become academic. (Appeal from an order of Erie Calendar Term granting plaintiff’s motion to vacate a dismissal of the action for failure to prosecute pursuant to rule 12 of the Rules of the Supreme Court, Eighth Judicial District, Brie County.) Present—Williams, P. J., Goldman, Henry, Noonan and Del Vecchio, JJ.